DETAILED ACTION
Claims 1-25 are pending.  Claims 1, 7, 13, 17, and 22 are in independent form.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a data management component” in claim 7
“a data optimization component” in claim 9
“a data center optimization component” in claim 10
“an assessment component” in claim 12
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Claim limitation “a data management component”, “a data optimization component”, “a data center optimization component”, “an assessment component”, invokes 35 U.S.C. 112(f) or pre-AIA  35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Furthermore, claims 8-12 are rejected based on the virtue of dependency of a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-12 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims does not claim any specific hardware component and therefore encompasses software per se.  See MPEP §2106.03.I (“Non-limiting examples of claims that are not directed to any of the statutory categories include: ... Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”).
Claims 7-12 in particular merely recites “a data management component”.  The components can be interpreted as non-hardware elements per the instant application description. Therefore, the subject 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 17-18, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0173229 to Reohr et al. (“Reohr”).

Regarding claim 1, Reohr discloses:
	A system, comprising: 
a memory that stores computer executable components (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”); and 
a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be : 
a data management component that modifies a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120).


	wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

	Regarding claim 3, Reohr discloses all of the elements of claim 2 and further discloses:
	wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 17, Reohr discloses:
A computer-implemented method, comprising: 
modifying, by a system operatively coupled to a processor, a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120).


wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; and Fig. 4, #112, #116, and #120), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in the corresponding memory”; Fig. 4, #112, #116, and #120; and Paragraph [0062], “The particular definition of network distance used will generally affect the type of network characteristic to be optimized. For example, if network distance is defined as pure distance or as cost, the above definition of center of gravity is meant literally as defined above. In this case, a goal is to minimize, or otherwise reduce, an overall distance or cost of data transfers, including that of a potential migration. In other words, if the dataset D resides at a location L′ before the time period T for which a usage pattern is given or estimated, then it is not necessarily optimal to migrate the ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 22, Reohr discloses:
A computer program product for adaptively distributing data within a network of data centers, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to (Reohr: Paragraph [0140], “One or more embodiments of the invention, or elements thereof, can be implemented in the form of apparatus including memory and at least one processor that is coupled to the memory and operative to perform exemplary method steps”): 
modifying, by the processor, a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with .

Regarding claim 23, Reohr discloses all of the elements of claim 22 and further discloses:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the , and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

Regarding claim 24, Reohr discloses all of the elements of claim 23 and further discloses:
wherein the relocation of data is performed via a cloud computing environment (Reohr: Paragraph [0069], “FIG. 4 is a conceptual view depicting at least a portion of an illustrative global storage .

Claims 7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2019/0250998 to Bedadala et al. (“Bedadala”).

Regarding claim 7, Bedadala discloses:
A system, comprising: 
a data management component that generates a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Bedadala: Paragraph [0296], “FIG. 3 is a block diagram illustrating some salient portions of an information management system, such as the information management system 100, that stores and/or recalls data objects using machine learning, according to an illustrative embodiment of the .

Regarding claim 13, Bedadala discloses:
A computer-implemented method, comprising: 
generating, by a system operatively coupled to a processor, a machine learning model to determine a modification to a data recovery scheme based on performance data exhibited by a network of data centers and a data recovery requirement, wherein the data recovery scheme directs a relocation of data within the network (Bedadala: Paragraph [0296], “FIG. 3 is a block diagram illustrating some salient portions of an information management system, such as the information management system 100, that stores and/or recalls data objects using machine learning, according to an illustrative embodiment of the present invention. As illustrated in FIG. 3, a media agent 144 executing on a secondary storage computing device 106 can include a data object usage monitor 342, a data storage machine learning (ML) training system 344, and a recall ML training system 346. The secondary storage computing device 106 may further include an ML model storage device 350”; Paragraph [0298], “In some embodiments, as a user operates the client computing device 102, the client computing device 102 periodically sends data usage information to the data object usage monitor 342. For example, the data agent 142 running on the client computing device 102 can track data usage and periodically provide the data usage information to the data object usage monitor 342. In other embodiments, the data object usage monitor 342 actively requests data usage information from the client computing device 102. For example, the data agent 142 running on the client computing device 102 can track data usage, and provide the data usage information to the data object usage monitor 342 upon request by the data object usage monitor 342. The data object usage monitor 342 can request the data usage information periodically (e.g., hourly, daily, weekly, etc.), after the media agent 144 receives a data object storage request (e.g., a data object backup request, a data object archive request, and/or another data object data protection operation), after the media agent 144 receives a data object recall request, and/or the like”; and Paragraph [0300], “The data storage ML training system 344 can be configured to train and/or retrain one or more data storage ML models. For example, a data storage ML model, once trained, may predict, given one or more inputs, what data objects should be stored (e.g., backed up, .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Liu (US-2018/0227240, “Liu”).

Regarding claim 4, Reohr teaches all of the elements of claim 1.  However, Reohr does not appear to teach:
wherein the data management component modifies the data recovery scheme to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme; and 
a relocation component that performs the relocation of the data in accordance with the modified data recovery scheme based on the assessment component determining that the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement.

However, in the same field of endeavor, Liu teaches:
wherein the data management component modifies the data recovery scheme to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first ; and 
a relocation component that performs the relocation of the data in accordance with the modified data recovery scheme based on the assessment component determining that the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement (Liu: Paragraph [0075], “Based on the work time estimations from the second server and the third server, the task scheduler module 540 determines if the performance requirement can be satisfied by any of the two servers, as shown at 650. If the performance requirement can be met by one of the two servers, say the second server, the task scheduler module 540 relocates the task to the second server that already has a copy of the data block that the task uses. Thus, data reallocation is not performed in this case”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Reohr by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

s 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of U.S. Publication No. 2018/0077080 to Gazier et al. (“Gazier”).

Regarding claim 5, Reohr teaches all of the elements of claim 1.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a machine learning model to optimize the relocation of the data based on the group of microservice applications, wherein the machine learning model identifies a second relationship between a modification made to the data recovery scheme and the data recovery requirement based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a machine learning model to optimize the relocation of the data based on the group of microservice applications, wherein the machine learning model identifies a second relationship between a modification made to the data recovery scheme and the data recovery requirement based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Reohr by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

Regarding claim 19, Reohr teaches all of the elements of claim 17.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the computer-implemented method further comprises: 
generating, by the system, a machine learning model to optimize the relocation of the data based on the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

.

Claims 6, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Gazier and further in view of U.S. Publication No. 2020/0379807 to Tang et al. (“Tang”).

Regarding claim 6, the Reohr/Gazier combination teaches all of the elements of claim 5.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a machine learning model to optimize the relocation of the data based further on the at least one data center, wherein the machine learning model identifies a relationship between a second modification made to the data recovery scheme and the data recovery requirement based on the performance data of the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a machine learning model to optimize the relocation of the data based further on the at least one data center, wherein the machine learning model identifies a relationship between a second modification made to the data recovery scheme and the data recovery requirement based on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 20, the Reohr/Gazier combination teaches all of the elements of claim 19.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a second machine learning model to optimize the relocation of the data based further on the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 25, Reohr teaches all of the elements of claim 22.  However, Reohr does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, wherein the program instructions further cause the processor to: 
generate, by the processor, a first machine learning model to optimize the relocation of the data based on the group of microservice applications.

	However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, wherein the program instructions further cause the processor to: 
generate, by the processor, a first machine learning model to optimize the relocation of the data based on the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Reohr by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

However, the Reohr/Gazier combination does not appear to teach:
generate, by the processor, a second machine learning model to optimize the relocation of the data based further on the at least one data center.


generate, by the processor, a second machine learning model to optimize the relocation of the data based further on the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Reohr.

Regarding claim 8, Bedadala teaches all of the elements of claim 7.  However, Bedadala does not appear to teach:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data, and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective.

However, in the same field of endeavor, Reohr teaches:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bedadala by having performance data being latency and to have having a location affecting the data recovery requirement, as taught by Reohr.  One of ordinary skill in the art would have been motivated to make this modification because it will improve overall global efficiency and resiliency. (Reohr: Paragraph [0068]).

Regarding claim 14, Bedadala teaches all of the elements of claim 13.  However, Bedadala does not appear to teach:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data, and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective.

However, in the same field of endeavor, Reohr teaches:
wherein the performance data comprises at least one member selected from a group consisting of location of the data centers, bandwidth of the network, latency of the network, bandwidth used by the data, latency exhibited during execution of the data, and latency exhibited during the relocation of the data (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”), and wherein the data recovery requirement comprises at least one second member selected from a second group consisting of the location of the data centers and a service level objective (Reohr: Paragraph [0059], “To reduce network traffic in a computing system, it would be desirable to assemble different (e.g., regional) storage centers into a global storage cloud (or system), which can be internal to one enterprise, or to all cloud components offered by one public cloud provider, or to a multi-provider organization. The cost of data storage, management and delivery can be reduced by migrating selective data, over time, from one storage center to another within such a global storage system. The manner in which data is stored, delivered and/or managed among the different regional storage centers can be controlled, in accordance with embodiments of the invention, to advantageously optimize one or more characteristics of the global storage system (e.g., to reduce network traffic, cost, latency, power consumption, etc.)”; Paragraph [0073], “Each of the storage centers 102, 104 and 106 comprises a memory and a controller. More particularly, storage center 102 includes a persistent (i.e., non-volatile) memory 110 and a controller 112 operatively coupled with the memory 110. Storage center 104 includes a persistent memory 114 and a controller 116 operatively coupled with the memory 114. Likewise, storage center 106 includes a persistent memory 118 and a controller 120 operatively coupled with the memory 118. Note, that the memory may physically be distributed over multiple storage devices, which also may have individual low-level controllers. This is state of the art for large-scale storage systems and data centers and not represented in detail in the figure. The controller in each of the storage centers preferably comprises automatic migration system logic operative to control the migration of one or more datasets stored in ≦a1·d(l1, L)+ . . . +an·d(ln, L)+b·d(L′, L) for every other possible location L (as previously defined). In some cases, a different measure of network distance may be used for the migration of the dataset itself, or none; for example, turnaround time or latency may not be considered important for the migration”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Bedadala by having performance data being latency and to have having a location affecting the data recovery requirement, as taught by Reohr.  One of ordinary skill in the art would have been motivated to make this modification because it will improve overall global efficiency and resiliency. (Reohr: Paragraph [0068]).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Gazier.


wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data, and wherein the system further comprises: 
a data optimization component that generates a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Bedadala by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).


wherein the machine learning model identifies a relationship between the modification to the data recovery scheme and the data recovery requirement based on the performance data (Bedadala: Paragraph [0297], “The data object usage monitor 342 can be configured to monitor data usage on one or more client computing devices 102. For example, the data usage information (also referred to herein as “data usage data,” “data object usage data,” or “data object usage information”) can include data object access times (e.g., file and/or folder access times), data object permissions, data object ownership information, data object datapath information (e.g., locations in a file system associated with a logical volume of a client computing device 102 in which files, folders, etc. are stored), associations between applications and data objects (e.g., information indicating which application generated a specific data object), data object size, data object type (e.g., a file extension), data object name information (e.g., a file or folder name), and/or the like”; and Paragraph [0306], “Once the data storage ML model associated with the client computing device 102 is trained or retrained, the data storage ML training system 344 can store the trained data storage ML model in the ML model storage device 350 in an entry associated with the client computing device 102. Alternatively or in addition, the data storage ML training system 344 transmits the trained data storage ML model to the associated client computing device 102 such that the client computing device 102 begins requesting the storage of data objects in one or more secondary storage devices 108 according to the trained data storage ML model instead of according to the storage polic(ies) because a sufficient amount of data usage information and/or user directory information may now be available to have properly trained (e.g., accurately trained to a threshold confidence level) a data storage ML model. If the client computing device 102 has already been configured to use a data storage ML model and the data storage ML training system 344 just completed retraining the data storage ML model, then the data storage ML training system 344 can .

Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Gazier and further in view of Tang.

Regarding claim 10, the Bedadala/Gazier combination teaches all of the elements of claim 9.  However, the combination does not appear to teach:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center.

However, in the same field of endeavor, Tang teaches:
wherein the performance data further regards at least one data center of the network, and wherein the system further comprises: 
a data center optimization component that generates a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Regarding claim 15, Bedadala teaches all of the elements of claim 13.  However, Bedadala does not appear to teach:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications.

However, in the same field of endeavor, Gazier teaches:
wherein the performance data regards a group of microservice applications comprised within the data and at least one data center of the network, and wherein the computer-implemented method further comprises: 
generating, by the system, a first portion of the machine learning model to optimize the relocation of the data based on the performance data of the group of microservice applications (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization model to reflect reality better”);

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Bedadala by using a machine learning model to optimize the relocation based on microservices, as taught by Gazier.  One of ordinary skill in the art would have been motivated to make this modification because the methods will assist in improving cost optimization for the workload. (Gazier: Paragraph [0050]).

However, the Bedadala/Gazier combination does not appear to teach:
generating, by the system, a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center.
	
	However, in the same field of endeavor, Tang teaches:
generating, by the system, a second portion of the machine learning model to optimize the relocation of the data based further on the performance data of the at least one data center (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by the Bedadala/Gazier combination by using a machine learning model to optimize the relocation of the data, as taught by Tang.  One of ordinary skill in the art would have been motivated to make this modification because the methods will improve the overall performance of the processing system while preventing repeatedly starting and stopping services. (Tang: Paragraph [0049]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Gazier and further in view of Liu.


wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches:
wherein the data management component further implements the modification to generate a modified data recovery scheme, and wherein the system further comprises: 
an assessment component that analyzes the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the estimate based on one or more techniques, such as a number of lines of code associated with the task, amount of memory associated with the task, or any other parameters associated with the task”).

.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bedadala in view of Gazier in view of Tang and further in view of Liu.

Regarding Claim 16, the Bedadala/Gazier/Tang combination teaches all of the elements of claim 15.  However, the combination does not appear to teach:
wherein the modification generates a modified data recovery scheme, and wherein the computer-implemented method further comprises: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches:
wherein the modification generates a modified data recovery scheme, and wherein the computer-implemented method further comprises: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to achieve improved performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Bedadala/Gazier/Tang combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reohr in view of Gazier in view of Tang and further in view of Liu.

Regarding claim 21, the Reohr/Gazier/Tang combination teaches all of the elements of claim 20 and further teaches:
wherein the modifying is based on the machine learning model (Gazier: Paragraph [0050], “Optionally, the performance monitoring of various different instances of each function /workload is recorded in a database. Analytics are applied to this database to determine absent or excessive constraints, adjust microservice to resource requirement estimates, and adapt the cost optimization  and the second machine learning model to generate a modified data recovery scheme (Tang: Paragraph [0049], “In this way, historical data that leads to a large workload difference may be removed from training data. By training the workload model 230 with historical data that leads to gradual workload changes, the obtained workload model 230 can reflect gradual changes between the job and the future workload. Therefore, it may be ensured when the workload model 230 performs prediction, the obtained future workload will not fluctuate sharply. Further, it may be ensured the processing system 100 will not repeatedly start new processing resources and stop existing processing resources, and also the overall performance of the processing system 100 may be improved”), and wherein the computer-implemented method further comprises: 

However, the combination does not appear to teach:
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme.

However, in the same field of endeavor, Liu teaches: 
analyzing, by the system, the modified data recovery scheme to determine whether the modified data recovery scheme is predicted to improve the performance data and meet the data recovery requirement in comparison to the data recovery scheme (Liu: Paragraph [0072], “Once the first server is selected, the task scheduler module 540 allocates the task to the first server from the set of replica servers. Further, the task scheduler module 540 sends a work time estimation request to the working time estimation module 520 of the first server, as shown at 632. The working time estimation module 520 determines an estimated time for completing the task and returns the estimated time to the task scheduler, as shown at 634. The working time estimation module 520 may determine the .

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by the Reohr/Gazier/Tang combination by analyzing modified recovery to determine if there will improved performance and that it will meet the data recovery requirement, as taught by Liu.  One of ordinary skill in the art would have been motivated to make this modification because the user will notice an improved performance such as lower latency and reduced time between failures. (Liu: Paragraph [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Below is a brief description of the pertinent, but not relied upon art. (US 20210271549 A1, US 20200387433 A1, US 20190268216 A1, US 20200125545 A1)
US 20210271549 A1: The data integrity classifier 113 can receive signal and noise characteristics measured and provided by a memory device 130 for the memory cells in the memory device 130 and process the signal and noise characteristics to generate a classification that is indicative of the level of errors in the raw data retrieved from memory cells in the memory device 130. Based on the classification, the controller 115 can dynamically adjust the error detection and recovery operations to improve the performance of the memory sub-system 110 (e.g., with reduced power consumption, and/or reduced latency in read operations).
US 20200387433 A1: The disaster recovery orchestrator 108 includes extensions to utilize instances of a blockchain service. The blockchain service is used to record and access configuration changes, disaster recovery testing actions, and disaster recovery testing results to/from shared ledgers 
US 20190268216 A1: In one aspect, an automated system monitors network traffic to determine dependencies between different machines. These dependencies can be used to automatically develop a recovery plan for the machines, for example restoring servers in a certain order. This approach can also automatically adjust the recovery plan for changes in system configuration, for example as different servers come online or are taken offline or change their roles.
US 20200125545 A1: ML service 150 then observes changes in predicted performance, retrieved using the identified AC-ML model, for those adjusted sets of CSFs. ML service 150 automatically further explores, using the identified AC-ML model, those features that caused the most positive impact on the predicted throughput performance metric to determine whether further changes to those features make additional improvements to the predicted performance metric. ML service 150 selects, for workload 160, a set of CSFs that the identified AC-ML model predicts will have the best performance metric out of all of the explored sets of CSFs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/M.N.P./Examiner, Art Unit 2114                   
/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114